Citation Nr: 0011671	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-17 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pulmonary fibrosis as a residual of claimed in-
service pulmonary tuberculosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 1998 decision of the RO.  


FINDING OF FACT

The veteran's claim of service connection for respiratory 
disorder is plausible.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for respiratory disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although service medical records that establish in-service 
treatment for pulmonary fibrosis, tuberculosis, or other 
related disability, are not in the record, the veteran 
alleges that he was hospitalized for tuberculosis in 1964 or 
1965 at "Camp Casey" while serving in Korea as a member of 
the "1st/32nd INF. BN 7th Army Korea."  

A January 1998 private medical statement included a diagnosis 
of previous tuberculosis with residual granulomas and no 
evidence of active disease.  The report also noted that the 
veteran was on a 1-year treatment of "INH/B6" for 
previously untreated inactive tuberculosis.  

A March 1998 VA examination report noted that the veteran 
reported that he was isolated in a hospital in Korea, with 
vomiting and fever, for approximately two or three weeks.  
The report also noted that the veteran underwent a 
mediastinoscopy and bronchoscopy in June 1997, "with 
negative results," but that "a skin test was strongly 
positive for TB."  The report included a diagnosis of 
"[p]ulmonary fibrosis by history with the high likelihood of 
old tuberculosis."  Additionally, the report noted that 
"[i]n the absence of any service records and the history of 
a hospitalization in Korea associated with fever and the 
procedure it must be assumed until proven otherwise that his 
present TB is related to his illness in Korea."  

Given the veteran's competent assertions of in-service 
illness which required hospitalization and the medical 
evidence of current disability due to the reported illness, 
the Board finds the claim of service connection for 
respiratory disorder to be well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.303(d).  


ORDER

As the claim of service connection for respiratory disorder 
is well grounded, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  


REMAND

The January 1998 private medical statement noted that a mini-
thoracotomy and biopsy had been performed and that histology 
revealed "granulomas with no AFB organisms."  The Board 
observes that the medical records related with these 
procedures are not associated with the claims folder.  

Additionally, the March 1998 VA report of examination noted 
that x-ray studies performed at the Good Samaritan Hospital 
showed an abnormality in the veteran's left lung, which was 
initially thought to be cancer.  The report also noted that 
the veteran underwent a mediastinoscopy and bronchoscopy in 
June 1997, "with negative results," but that "a skin test 
was strongly positive for TB."  Additionally, the report 
noted that the abnormality in the left lung was shown to be 
calcified fibrosis, but that the biopsy report was not of 
record.  Finally, the report noted that hypertension had been 
incidentally discovered during a pulmonary evaluation "last 
summer."  The Board observes that these records are not 
associated with the claims folder.  

The report does not specify whether the mediastinoscopy, 
bronchoscopy, biopsy and the pulmonary evaluation performed 
"last summer" were performed at a VA facility or if VA 
physicians reviewed the records.  VA medical records, 
however, concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Additionally, the veteran's service medical records appear to 
contain no medical records related to treatment while he 
served in Korea.  An abstract of health service, however, 
does note that the veteran received unspecified treatment in 
October 1964 while assigned to "Hq Co 1st Bn 32d Inf APO7."  

Because the record indicates that all relevant VA medical 
records have not been associated with the claims folder, the 
veteran's claim must be remanded for further development.  
The veteran has put VA on notice that competent evidence 
exists that might support his claim of service connection for 
respiratory disorder.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should use all available 
resources to attempt to obtain addition 
service medical and hospitalization 
records.  Specifically, the RO should 
attempt to retrieve reports of in-service 
hospitalization at "Camp Casey," Korea.

2.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
respiratory disorder.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, to specifically include 
records related to the biopsy, 
mediastinoscopy, bronchoscopy, mini-
thoracotomy, the pulmonary evaluation 
performed "last summer," and x-ray 
studies performed at the Good Samaritan 
Hospital, which have not been previously 
secured.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
respiratory disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on the 
examination and review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran's 
respiratory disorder is due to disease or 
injury in service.  A complete rationale 
for any opinion expressed must be 
provided.  The report of examination 
should be associated with the claims 
folder.  

4.  After undertaking any additional 
indicated development, the RO should 
again review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



